Title: Extracts from the Gazette, 1737
From: Franklin, Benjamin
To: 



	Thursday Evening last [should be Wednesday, Dec. 29], the Weather being very cold and clear, we had a fair and surprizing Appearance of the Aurora Borealis, or Northern Twilight. It was more red and luminous than that which we saw here about Six Years ago: Insomuch that People in the Southern Parts of the Town, imagin’d there was some House on Fire near the North End; and some ran to assist in extinguishing it. The following Account of this kind of Meteor taken from the Philosophical Transactions, perhaps may not be disagreeable to our Readers. [January 6]


  
	  On Thursday last Died here, after a lingring Illness, in the 51st Year of his Age, and on Saturday last was decently Interr’d, the Honourable Charles Read, Esq; of this Place. He was heretofore several Times elected Mayor, and Sheriff of this City, and one of the Representatives for the County; and ’till his Decease he held the Office of Judge of the Vice-Admiralty, one of the Council, one of the Commissioners of the Loan-Office, and several other Posts of Honour and Profit, in this Province, and Collector of the Port of Burlington in New-Jersey; always Discharging his respective Trusts with Applause, and has left behind him an excellent Character. [January 13]


  
	  Just Published, The Articles of Agreement made and concluded upon May 10. 1732, between the Right Honourable the Lord Proprietary of Maryland, and the Honourable the Proprietaries of Pennsylvania.... To which is prefixed a Map.... Printed and sold by B. Franklin, price 6d. [February 3]


  
	  There are several private Letters in Town from London, that mention the Appointment of Col. Thomas (a Gentleman of Antigua) to the Government of this Province. [May 19]


  
	  We hear from Burlington County, that on the 11th Inst. died there of a Stoppage in his Urine, Dr. John Browne, a Gentleman of singular Skill in the Profession of Surgery, which he practiced in those Parts many Years with great Success, and was well esteemed by all that knew him. [May 19]


  
	  The same Day [Monday last] arrived Capt. Farra, who has long been given over for lost. In his Voyage from Jamaica hither, he was cast away in Palachee Bay within Cape Florida, among the Cannibal Indians, who were extreamly kind and assisted in saving the Cargo, Rigging, &c. And News of the Wreck coming to Augustine, the Spaniards sent Periagua’s and other small Vessels round to take in what was sav’d, and bring it to that Port; where Capt. Farra hir’d a Rhode-Island Sloop to bring it hither. Had this English Vessel been forc’d ashore on the civil, polite, hospitable, christian, protestant Coast of Great-Britain, Query, Might they have expected kinder Treatment from their own Countrymen? [June 2]


  
	  We hear that on Monday Night last, some People pretending to be Free-Masons, got together in a Cellar with a young Man who was desirous of being made one, and in the Ceremony, ’tis said, they threw some burning Spirits upon him either accidentally or to terrify him, which burnt him so that he was oblig’d to take his Bed, and died this Morning. The Coroners inquest are now sitting on the Body. [June 16]


  
	  The Coroners Inquest on the Body of the young Man, mentioned in our last, found that his Death was occasioned by the burning Spirits thrown on him, but that, as far as it appeared to them by the Evidence they had, the Throwing those Spirits on him was accidental. ’Tis said however that since the Inquest, farther Evidence has been given to the Magistrates, that it was a voluntary Action. [June 23]



  
	  [Advertisement] Taken out of a Pew in the Church some Months since, a Common Prayer Book, bound in Red, gilt, and letter’d DF on each Corner. The Person who took it, is desir’d to open it and read the Eighth Commandment, and afterwards return it into the same Pew again; upon which no further Notice will be taken. [June 30]


  
	  Monday last, Sampson the Negro Man mentioned in our last, had his Tryal for burning the House near the President’s Country Seat. He made a long, artful and pathetick Defence, which wanted nothing to make it effectual but good English and Truth. The Evidence was too clear against him. He was found guilty and received Sentence of Death. [September 1]


  
	  [Advertisement] Cyphering Slates and Pencils, Aleppo Ink and Holman’s Ink-Powder, Linseed Oil, and Lampblack, sold by the Printer hereof. [September 8]


  
	  Just Published, A Treaty of Friendship held with the Chiefs of the Six Nations, at Philadelphia, in September and October, 1736. Printed and Sold by B. Franklin, price 8d. [September 22]


  
	  Just Published, Every Man his own Doctor, or, the Poor Planter’s Physician. Prescribing Plain and Easy Means for Persons to cure themselves of all, or most of the Distempers, incident to this Climate, and with very little Charge, the Medicines being chiefly of the Growth and Production of this Country. With a Postscript containing a new discover’d Method of curing the Pleurisy. Printed and Sold by the Printer hereof. Price One Shilling. [October 27]


  
	  Last Week Schich Sidi, the Eastern Prince arrived here, with his Attendants, and is treated with great Respect. ’Tis said he is recommended by His Majesty to the Charity of all good Christians. [November 3]



  
	  Notice is hereby given, that the Post-Office of Philadelphia, is now kept at B. Franklin’s in Market-Street. And that Henry Pratt is appointed Riding Post-Master for all the Stages between Philadelphia and Newpost in Virginia, who sets out about the Beginning of each Month, and returns in 24 Days, by whom Gentlemen, Merchants and others, may have their Letters, &c. carefully convey’d, and Business faithfully transacted, he having given good Security for the same to the Hon. Col. Spotswood, Post-Master General of all his Majesty’s Dominions in America. [November 3]


  
	  Just Published, Poor Richard’s Almanacks, For the Year 1738. Printed and Sold by the Printer hereof. [November 3]


  
	  Yesterday during the Fair, the House in which the eastern Prince lodges, took Fire, and alarm’d the Neighbourhood, but was soon extinguished. It was occasioned by a Fire left in the Chamber above that of the Prince, part of which Fire falling on the Floor had spread over a great Part of the Room, and occasion’d a great Heat in the Room below, by which Means it was discover’d. [November 17]


  
[Advertisement] A HONORARY Reward is proposed to any Cabalist, who shall demonstrate that the Letter Z contains more occult virtues than the Letter X.
A PECUNIARY Gratification is offered to any of the learned or unlearned, who shall Mathematically prove, that a Man’s having a Property in a Tract of Land, more or less, is thereby entitled to any Advantage, in point of understanding, over another Fellow, who has no other Estate, than “The Air——to breath in, THE Earth——to walk upon, and ALL THE Rivers OF THE World——to drink of.” [December 8]


  
	  [Advertisement] To be Sold by the Printer hereof, A Brief Narrative of the Case and Tryal of John Peter Zenger, Printer of the New- York Weekly-Journal. Price 2s. 6d. [December 8]



  
	  The Earthquake which surpriz’d us here on Wednesday Night the 7th Inst. was not felt at Annapolis in Maryland, but the Accounts we have from New-Castle on Delaware, represent the Shake to be nearly as violent there as here. We have not as yet heard of it from any Place farther to the Southward than New-Castle. But it was felt at Conestogoe near 100 Miles Westward of this City, where some Clouds at the same time were seen to waver, dance, disappear and appear again in an uncommon and surprizing manner. And all the Accounts we have hitherto received from the Northward, make us suspect that the most violent Shock was in that Quarter. Three or four Evenings successively after the Earthquake an unusual Redness appeared in the Western Sky and southwards, continuing about an hour after Sunset, gradually declining. It reach’d near 45 Degrees above the Horizon. [December 15]


  
	  Thursday last the Eastern Prince left this City, on board Capt. Loftus, bound for Barbadoes. [December 15]


  
	  We hear from Derby, that on Saturday Night last, a Woman there, was delivered of three Daughters, and all likely to live. [December 15]


  
	  [Advertisement] The Person who borrow’d B. Franklin’s Book of Laws of this Province, is desired to return it he having forgot to whom he lent it. [December 15]


  
Philadelphia: Printed by B. Franklin, Post-Master, at the New Printing-Office near the Market. Price 10s. a Year. Where Advertisements are taken in, and Book-Binding is done reasonably, in the best Manner.

